United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1835
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Maurice Leavell Bivens,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 12, 2020
                            Filed: December 3, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Maurice Bivens appeals after the district court1 revoked his supervised release
and sentenced him above the advisory sentencing guideline range. His counsel has

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
filed a brief challenging the substantive reasonableness of the sentence and seeking
to withdraw.

        We conclude that the district court imposed a substantively reasonable
revocation sentence, as there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the relevant factors. See United States v.
McGhee, 869 F.3d 703, 705 (8th Cir. 2017) (per curiam) (substantive reasonableness
of revocation sentence is reviewed under same abuse-of-discretion standard applied
to initial sentencing decisions); United States v. Feemster, 572 F.3d 455, 461-62 (8th
Cir. 2009) (en banc) (discussing substantive reasonableness). Accordingly, we affirm
the judgment, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-